
	

115 SJ 14 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Social Security Administration relating to Implementation of the NICS Improvement Amendments Act of 2007.
U.S. Senate
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2017
			Mr. Grassley (for himself, Mr. McConnell, Mr. Crapo, Mr. Lee, Mr. Cornyn, Mr. Paul, Mr. Barrasso, Mr. Shelby, Mr. Graham, Mr. Lankford, Mrs. Ernst, Mr. Blunt, Mr. Roberts, Mr. Boozman, Mr. Enzi, Mr. Gardner, Mr. Isakson, Mr. Cassidy, and Mr. Sasse) introduced the following joint resolution; which was read twice and referred to the Committee on Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Social Security Administration relating to Implementation
			 of the NICS Improvement Amendments Act of 2007.
	
	
 That Congress disapproves the rule submitted by the Social Security Administration relating to Implementation of the NICS Improvement Amendments Act of 2007 (published at 81 Fed. Reg. 91702 (December 19, 2016)), and such rule shall have no force or effect.
		
